J-A19011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SHAN LING                                        :    IN THE SUPERIOR COURT OF
                                                     :         PENNSYLVANIA
                           Appellant                 :
                                                     :
                                                     :
                  v.                                 :
                                                     :
                                                     :
    MICHAEL LAUSCH                                   :    No. 1332 MDA 2021

                 Appeal from the Order Entered June 16, 2021
      In the Court of Common Pleas of Berks County Domestic Relations at
                             No(s): 12DR21340,
                            PACSES ID 158113656


BEFORE:      BOWES, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY BOWES, J.:                         FILED: SEPTEMBER 12, 2022

        Shan Ling (“Wife”) appeals from the order entered on June 16, 2021,

wherein     the    trial    court   denied     her       exceptions   to   the   report   and

recommendation of the support hearing officer (“Master”) regarding her

petition to modify an unallocated support order. Due to the substantial defects

in Wife’s brief, we dismiss the appeal.

        On January 31, 2000, Wife married Michael Lausch (“Husband”) in

Shanghai, China, and one child, L.B.L., was born of the marriage. The couple

separated in December 2012, and a divorce decree was entered on May 21,

2021.1 Meanwhile, on November 21, 2012, Wife filed a counseled complaint
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1This Court affirmed the decree on March 8, 2022. Lausch v. Ling, 2022
WL 680112 (Pa.Super. filed March 8, 2022) (unpublished memorandum).
J-A19011-22



for spousal support, alimony pendente lite (“APL”), and child support.

Thereafter, the parties engaged in extensive support litigation through 2019,

with both parties filing a litany of petitions for modification.

        Relevant to the instant appeal, on July 31, 2019, Wife filed a pro se

petition to modify a then-three-month-old order directing Husband to pay

$900.61 in unallocated support per month. On January 22, 2020, the trial

court suspended the APL portion of the support order effective October 16,

2019.

        Following several continuances, on January 8, 2021, an evidentiary

hearing was held pursuant Pa.R.C.P. 1910.12.           Wife was represented by

Jana R. Barnett, Esquire. At the outset of hearing, the Master determined that

the current child support order was $199.66 per month because L.B.L. resided

at the Milton Hershey School and only resided with Wife eighteen to twenty-

four percent of the time. Mother apparently wanted to adjust that amount

based upon additional education expenses and petition the court for disability

spousal support. The Master summarized the ensuing episode that occurred

during the hearing, and the trial court adopted that recitation as follows:

        The matter could not be resolved by agreement after one and
        [one-] half hours of discussion and this Master advised the parties
        that we would proceed to a hearing. [Wife], who spoke English
        up until that point, demanded a Chinese interpreter and this
        Master set about attempting to get a Mandarin interpreter while
        [Wife] and her counsel adjourned to the waiting room to talk. At
        that point, [Wife] could be heard in a very loud voice screaming
        incomprehensively and her counsel returned to the courtroom
        stating that [Wife] was completely uncooperative. We proceeded
        with the hearing and [Wife] did not participate and her counsel


                                       -2-
J-A19011-22


      stated on the record that she could not proceed as [Wife] did not
      provide any of the evidence necessary to support her case. This
      Master asked if a continuance would help and [Wife’s] counsel
      replied that it would not help or solve anything.

Trial Court Opinion, 11/29/21, at 2 (quoting Findings of Fact, Conclusions of

Law and Recommendations of the Hearing Officer, 1/28/21 at 1-2.) Counsel

for Husband moved to dismiss Wife’s petition for modification, and under the

belief that Husband also had a petition for modification pending, requested

that petition to be dismissed as well. N.T. Support Hearing, 1/8/21, at 3. The

only evidence introduced by Wife at the hearing was Attorney Barnett’s

request that Wife’s uncooperative outburst be placed on the record. Id. at 3.

Thereafter, the Master entered a report and recommendation dismissing

Wife’s petition to modify, and if Husband had a petition for modification

pending, dismissing that petition as well.

      Wife filed timely pro se exceptions to the Master’s report and

recommendation. In accordance with the trial court’s directive, Wife filed a

brief in support of her exceptions. The parties presented oral arguments, and

on June 16, 2021, the trial court entered an order that (1) denied Wife’s

exceptions;   and   (2)   dismissed   the    parties’   respective   petitions   for

modification. Following the emancipation of L.B.L., the trial court terminated

child support on July 8, 2021.

      Due to a breakdown in the operation of the trial court, the June 16, 2021

order denying Wife’s exceptions was not properly served on the parties. See

Pa.R.C.P. 236. Accordingly, the trial court entered an order on September 15,

2021, advising the parties that they had thirty days to file a notice of appeal

                                      -3-
J-A19011-22



from the June 16, 2021 order.           Wife filed a timely appeal on October 12,

2021.2 The trial court did not order Wife to file a concise statement of errors

complained of on appeal; however, the trial court issued a Pa.R.A.P. 1925(a)

opinion on November 29, 2021.3

       Wife filed a pro se brief in this Court which fails to comply with the

Pennsylvania Rules of Appellate Procedure.4 While Wife is proceeding pro se

and this Court is willing to liberally construe materials filed by pro se litigants,

she is not accorded any special relief merely because of her pro se status.

See Satiro v. Maninno, 237 A.3d 1145, 1151 (Pa.Super. 2020). Specifically,

Wife’s brief is missing: (1) a statement of jurisdiction pursuant to Pa.R.A.P.

2114; (2) the order or other determination in question as required by

Pa.R.A.P. 2115; (3) a statement of questions involved as mandated by

Pa.R.A.P. 2116; and (4) a summary of argument pursuant to Pa.R.A.P. 2118.

Moreover, in complete contravention of Pa.R.A.P. 2119(a), which mandates

an orderly division of argument and citation to pertinent authorities, Wife’s



____________________________________________


2  Due to the breakdown in the operation of the trial court, the appeal is
properly before this Court. See M.L.S. v. T.H.-S., 195 A.3d 265, 267
(Pa.Super. 2018).
3 Wife filed a four-page document titled, “Plaintiff Appeal Reason” with the
notice of appeal that purportedly attempts to raise four issues on appeal. It
appears the trial court attempted to parse the document and address
Appellant’s issues on appeal in its Pa.R.A.P.1925(a) opinion.
4  Wife similarly filed a reply brief in this Court that likewise fails to comply
with the Pennsylvania Rules of Appellate Procedure.


                                           -4-
J-A19011-22



brief lacks rational organization and an intelligible discussion of the relevant

authority.

       Insofar as Wife failed to include the required statement of questions

involved, summary of argument, or coherent legal discussion, we are unable

to discern the crux of her complaints. Hence, these defects impede our ability

to conduct meaningful appellate review. See, e.g., Commonwealth v.

Sanford, 445 A.2d 149, 151 (Pa.Super. 1982) (declining to address merits of

appeal because brief was “so defective as to preclude effective, appellate

review”). Accordingly, we dismiss the appeal.5 See Pa.R.A.P. 1911(d) (“If

the appellant fails to take the action required by these rules and the

Pennsylvania Rules of Judicial Administration for the preparation of the

transcript, the appellate court may take such action as it deems appropriate,

which may include dismissal of the appeal.”); Pa.R.A.P. 2101 (“[I]f the defects

are in the brief or reproduced record of the appellant and are substantial, the

appeal or other matter may be ... dismissed.”); Elliot-Greenleaf, P.C. v.

Rothstein, 255 A.3d 539, 542 (Pa.Super. 2021) (quashing appellant’s appeal

due to the brief failing to comply with the rules of appellate procedure and as

devoid of any argument applying the law to the facts of the case).



____________________________________________


5 Wife’s brief and reply brief indicate they were translated with the assistance
of Google Translate. While this Court is cognizant that Wife is proceeding pro
se and is a non-native English speaker, this does not exempt Wife from
complying with the rules of appellate procedure. See Satiro v. Maninno,
237 A.3d 1145, 1151 (Pa.Super. 2020).


                                           -5-
J-A19011-22



       Furthermore, while we cannot discern the precise arguments that Wife

raised in her brief, we observe that, with the assistance of oral argument, the

trial court identified and addressed four exceptions that Wife raised in relation

to the Master’s report and recommendation. Those claims asserted that the

Master erred in (1) denying Wife’s request for a Mandarin interpreter6; (2)

disregarding Wife’s evidence regarding the child’s educational expenses and

Wife’s need for disability support; and (3) relying on a faulty record. To the

extent that Wife raised these identical claims on appeal, which is not readily

apparent from her brief, we would reject the contentions for the reasons the

trial court provided in its Rule 1925(a) opinion, i.e., the Master did not deny

Wife’s request for an interpreter; Wife neglected to present any evidence

during the January 8, 2021 hearing; and Wife’s claim that portions of the

hearing transcript were concealed or destroyed was wholly unsubstantiated.

Specifically, the trial court reasoned,

             Wife claimed in her first exception that the hearing officer
       denied her request for a telephone interpreter. We dismissed this
       exception because . . . the Hearing officer did attempt to obtain a
       Mandarin interpreter during the hearing. Wife’s second exception
       alleges that the Hearing officer erred by ignoring evidence of the
       parties’ child’s [school] expenses. We dismissed this exception
       because she failed to make a record before the hearing officer.
       Pa.R.C.P. 1910.12(d) provides that at a support hearing “the
       hearing officer shall receive evidence....” Here[,] no evidence was
____________________________________________


6  Pursuant to 42 Pa.C.S. § 4412, “[u]pon request or sua sponte, if the
presiding judicial officer determines that a principal party in interest has a
limited ability to speak or understand English, then a certified interpreter shall
be appointed, unless the certified interpreter is unavailable as provided in
subsection (b).” 42 Pa.C.S. § 4412(a).


                                           -6-
J-A19011-22


      received by the hearing officer because the Wife suffered an
      emotional episode before testimony was taken and her counsel
      determined that Wife would not be able to take part in the
      proceedings.

Trial Court Opinion, 11/29/21, at 4.

      The court ultimately concluded, “three of Wife’s four [exceptions]

required an evidentiary basis in order to be adjudicated. However, Wife failed

to adduce this evidence.” Id. at 7. Similarly, as it relates to the hearing

transcript, the court further observed that Wife was represented by counsel

for three months after the hearing and, if she believed the transcripts had

been altered, “Wife could have sought the advice and assistance of her lawyer

to prove her claim that the recordation of her hearing had been altered or

destroyed. She did not do so, nor has she presented the Court with any

evidence of a distorted or faulty record.” Id. at 7.

      Thus, even if we could discern these precise claims from Mother’s

muddled and disjointed brief, we would find that the trial court did not err or

abuse its discretion in denying relief.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/12/2022


                                       -7-